DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-15
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
June 9, 2006

SMDL#06-014

Dear State Medicaid Director:
On October 18, 2005 The Centers for Medicare & Medicaid Services (CMS) issued a State Medicaid
Director (SMD) letter containing guidance for participation by Tribal organizations in arrangements
that use certified public expenditures by a “unit of government” to fulfill the non- federal matching
requirements for administrative activities under the Medicaid program. The letter set forth criteria
under which a Tribal organization may be considered as a unit of government that can certify
expenditures as the non-Federal share of Medicaid administration claims. The letter contained the
following footnote:
“Federal funds may not be used to meet State matching requirements, except as authorized by
Federal law. Although Federal HHS funds awarded under ISDEAA [the Indian Self-Determination
and Education Assistance Act, or Pub.L. 93-638] may be used to meet Tribal matching requirements,
that authority does not include State matching requirements. As a result, Tribal expenditures
certified for this purpose must be funded through non-ISDEAA sources.”
Although the footnote correctly states the applicable principles of law, after further review, we have
determined that the conclusion in the last sentence would not apply when the full financial benefit
and responsibility has been assigned to the tribal organization. The Indian Health Service (IHS) and
CMS are issuing this joint SMD letter to clarify that footnote.
When a State assigns to a tribal organization the full right to the federal matching share, without any
diminution, along with the full responsibility for establishing the non-federal share through certified
public expenditures, the State effectively drops out of the financial equation. What remains is a
funding arrangement under which federal matching funds are directly available to the tribal
organization based on the tribal organization’s expenditures. This is effectively a tribal matching
obligation, rather than a contribution to a larger State matching obligation.
Based on this analysis that such an arrangement effectively results in a tribal matching obligation, the
Indian Health Service (HIS) has determined that ISDEAA funds may be used for certified public
expenditures under such an arrangement to obtain federal Medicaid matching funding. The net
required contribution by the Tribal organization cannot exceed the non-Federal share of such
expenditures; thus the State must pass through to the Tribal organization the full amount of Federal
Medicaid matching funding received based on the certified expenditures.
It is important to note that ISDEAA funds may only be used to fund activities permissible under the
ISDEAA. This includes activities authorized under the Snyder Act, 25 U.S.C. 13, and the Indian
Health Care Improvement Act (IHCIA), 25 U.S.C. §1601 et seq. Thus, any Medicaid administrative
activities that are funded with ISDEAA funds must also be permissible activities under the Snyder
Act or the IHCIA.

Page 2- State Medicaid Director
The October 18, 2005 State Medicaid Director letter also contained four criteria for recognition of
Tribal organization expenditures as the non-Federal share of Medicaid administration claims. The
fourth criterion, stating that expenditures for allowable administrative activities which are certified by
the Tribal organizations must be made with Tribal sources of revenue other than Medicaid revenues
or ISDEAA funds is amended to delete the reference to ISDEAA funds, which may now be used as
outlined in this letter. Additionally, a fifth criterion is hereby added. The fourth and fifth criteria
now read as follows:
4.

Expenditures for allowable Medicaid administrative activities which are certified by
the Tribal organization are made with funds derived from Tribal sources of revenue
other than Medicaid revenues.

5.

Expenditures made with funds derived from ISDEAA agreements may be certified by
the Tribal organization only to the extent that the State passes the entire amount of
Federal Medicaid matching funding to the Tribal organization.

Tribes, as well as Tribal organizations, which certify Medicaid administration expenditures made
with funds derived from ISDEAA agreements, must receive the full amount of Federal Medicaid
matching funding.
If you have questions regarding this matter, please contact Ed Gendron at CMS on 410-786-1064 or
Carl Harper at HIS on 301-443-3216.
Sincerely,
/s/
Dr. Charles Grim, D.D.S.,M.H.S.A.
Director
Indian Health Service

/s/
Dennis G. Smith
Director
Center for Medicaid and State Operations

Cc:
CMS Regional Administrators
CMS Associate Regional Administrators
For Medicaid and State Operations
Martha Roberty
Director, Health Policy Unit
American Public Human Services Association

Page 3- State Medicaid Director

Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments
H. Sally Smith
Chairperson
National Indian Health Board
Valerie Davidson
Chairperson
CMS Tribal Technical Advisory Group
HIS Area Directors

